
	
		II
		111th CONGRESS
		2d Session
		S. 3655
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2010
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish a point of order against certain climate
		  change legislation.
	
	
		1.Point of order against
			 climate change legislation
			(a)Point of
			 orderSubject to subsection (b), it shall not be in order in the
			 Senate to consider any conference report or other legislation that originates
			 in the House of Representatives as a message, bill, amendment, or motion, or
			 any Senate bill or related conference report to which the House of
			 Representatives added a provision, that addresses climate change through the
			 inclusion of a cap-and-trade program if the Senate has not considered and
			 approved a bill addressing climate change that included such a cap-and-trade
			 program.
			(b)Waiver and
			 appeal
				(1)WaiverSubsection
			 (a) may be waived or suspended in the Senate only by an affirmative vote of
			 2/3 of the Members, duly chosen and sworn.
				(2)AppealAn
			 affirmative vote of 2/3 of the Members of the Senate, duly
			 chosen and sworn, shall be required to sustain an appeal of the ruling of the
			 Chair on a point of order raised under subsection (a).
				
